     Case 3:18-cr-05382-GPC Document 123 Filed 05/08/20 PageID.2222 Page 1 of 3




1
2
3
4
5
6
7
8
                               UNITED STATES DISTRICT COURT
9
                            SOUTHERN DISTRICT OF CALIFORNIA
10
                            (HONORABLE GONZALO P. CURIEL)
11
     UNITED STATES OF AMERICA,                         Case No. 18-CR-5382-GPC
12
13                                  Plaintiff,
                                                       ORDER DENYING MOTION TO FILE
14   v.
                                                       UNDER SEAL.
15   WARREN VAN DAM (5), et al.,
                                                       (ECF NO. 112.)
16                                  Defendant.
17
18         On May 1, 2020, Defendant Warren Van Dam filed a motion seeking to file a
19   document under seal. (ECF No. 112.) Specifically, Defendant seeks to file “60 pages of
20   documents produced in discovery in this case” as Exhibit E to his Motion to Dismiss the
21   Indictment, also filed on May 1, 2020 as ECF No. 110. (See ECF No. 112-1 at ¶¶ 3, 4.)
22   Defendant offers as a basis for filing the documents under seal that the Government has
23   not stipulated to lifting a prior protective order so that Defendant could publicly file these
24   documents. (Id. at ¶ 5; see also ECF Nos. 16, 59.)
25         Courts have historically recognized a “general right to inspect and copy public
26   records and documents, including judicial records and documents.” Kamakana v. City &
27   Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quotation omitted). This
28
                                                   1
                                                                                     20-CR-0174-GPC
     Case 3:18-cr-05382-GPC Document 123 Filed 05/08/20 PageID.2223 Page 2 of 3




1    presumption is rebutted where the documents are attached to a nondispositive motion,
2    and the movant makes a particularized showing under the good cause standard for each
3    document. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1131 (9th Cir. 2003).
4          However, “‘once the [sealed discovery] documents are made part of a dispositive
5    motion . . . they lose their status of being raw fruits of discovery,’ and no longer enjoy
6    protected status ‘without some overriding interests in favor of keeping the discovery
7    documents under seal.’” Id. at 1136 (quoting Rushford v. The New Yorker Magazine, 846
8    F.2d 249, 252 (4th Cir. 1988)) (emphasis added). Thus, if filed with a dispositive motion,
9    the document will be sealed only for a “compelling reason.” Id.
10         “Compelling reasons ‘sufficient to outweigh the public’s interest in disclosure and
11   justify sealing court records exist when such court files might have become a vehicle for
12   improper purposes, such as the use of records to gratify private spite, promote public
13   scandal, circulate libelous statements, or release trade secrets.” In re Midland Nat. Life
14   Ins. Co. Annuity Sales Practices Litig., 686 F.3d 1115, 1120 (9th Cir. 2012) (quoting
15   Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)); see also United States v.
16   Kott, 135 F. App’x 69, 71 (9th Cir. 2005) (affirming a court’s decision to unseal “search
17   warrant materials and the indictment” under the common law right of access for lack of
18   compelling reasons).
19         Here, the Parties do not make a particularized showing as to why there is a
20   compelling reason to seal all 60 pages of the proposed document. At most, Defendant
21   points to a prior protective order, to which the Parties have stipulated, and which governs
22   the production and use of these documents. (ECF Nos. 16, 59.) However, “[n]either the
23   parties’ agreement that documents shall be filed under seal, nor a party designating
24   documents as confidential, is sufficient to meet the good cause standard,” much less the
25   compelling reasons standard. Anderson v. Marsh, 312 F.R.D. 584, 594 (E.D. Cal. 2015);
26   see also Kamakana, 447 F.3d at 1183 (finding that a non-party’s “claimed reliance on the
27   [protective] order is not a ‘compelling reason’ that rebuts the presumption of access.”).
28
                                                   1
                                                                                     20-CR-0174-GPC
     Case 3:18-cr-05382-GPC Document 123 Filed 05/08/20 PageID.2224 Page 3 of 3




1          Consequently, the Court DENIES Defendant’s motion to file the documents
2    without prejudice and rejects the document at this time. The Court GRANTS the Parties
3    leave to re-file the motion and better articulate why there are compelling reasons to seal
4    the specific 60-pages now before the Court.
5          IT IS SO ORDERED.
6          Dated: May 8, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   1
                                                                                   20-CR-0174-GPC
